William F. Brown, one of the appellants, having died March 21, 1942, subsequent to the argument of the appeals, the following determination of said appeals is ordered to be entered nunc pro tunc as of January 6, 1942. Decree, so far as appealed from, affirmed, with costs to the respondent Ralph S. Daniels, as guardian and ancillary committee, etc., payable by the corporate trustee. No opinion.
Present' — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; Martin, P. J., dissents and votes to modify; dissenting opinion by Martin, P. J. Intermediate orders brought up for review unanimously affirmed. O’Malley, J., talcing no part.